Title: To John Adams from William Lee, 28 January 1781
From: Lee, William
To: Adams, John



Bruxelles Jan. 28. 1781
Dear Sir

I have received your favor of the 20th. instant which disappointed me a good deal, for I had received much pleasure from being told by Mr. Searle that you were fully vested with the same powers that Mr. Laurens had, which occasion’d my writing what I did in my last. I must confess that I can’t be perfectly easy, however favorable things may appear, while the War continues and the Independence of America is not acknowleged by more than one power in Europe. After open War is raging, I can’t see what greater mischeif any of the powers of Europe can apprehend from the resentment of G. Britain.
The general prospect of Affairs in Ama. is favorable, from the last advices, and promise more important intelligence soon; The principal embarrassment of Congress seems to be the want of money, which cou’d be easily supply’d where you are, if there are powers to borrow and they are willing to lend. I send you a Crisis which perhaps you may think worth being translated and published in Holland.
The Dutch must use more activity than they have hitherto done and depend more on their own strength and exertions, than on that of their neighbors; or they will certainly suffer a great deal; for I conceive, the guarantie of every power in Europe will hardly make them amends for the immense loss their Commerce may sustain, and the plunder &c. of their Asiatic and W. India possessions; all which, they may easily prevent, by a timely and proper exertion of their own strength.
You have no doubt seen the Treaty of the armed neutrality, are the contracting powers bound by it to enter into a War with England in favor of Holland?
There is no reason that I know of, for apprehending the Emperors interference in favor of England, yet it will be certainly wise and prudent in the Dutch to pay every attention to him and to watch narrowly every thing that passes in that quarter, which is the only one that has not, or will not declare openly against G. B.
The winds have for some days been fair and yet we have no English Mail here since that of the 12th.
I have the Honor to be with great Esteem Dr. Sir Your most Obliged &c. Adieu.
